Citation Nr: 0720011	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for pulmonary tuberculosis.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for back pain.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a left ear defect.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active service in the Philippine Scouts from 
April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The claims on appeal were initially denied by the Board in a 
June 2005 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in December 2006, the veteran and the Secretary 
of Veterans Appeals (Secretary) filed a Joint Motion for 
Partial Remand (the June 2005 Board decision also involved 
the denial of a nonservice-connected pension benefits claim, 
not addressed in the Joint Motion).  This motion was granted 
in a January 2007 Court order, and the case is again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006).  See also 38 C.F.R. § 3.159 (2006).  
Under the VCAA, VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying benefit sought by the claimant.

The Court has held that the VCAA requires, in the context of 
a claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit)  underlined the necessity of a 
comprehensive VCAA letter in Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).   In this decision, the Federal 
Circuit clarified that the VCAA requires "a deliberate act 
of notification directed to meeting the requirements of 
section 5103, not an assemblage of bits of information drawn 
from multiple communications issued for unrelated purposes."  
Id.

In the December 2006 Joint Motion for Partial Remand, the 
veteran's representative and the Secretary stressed that VCAA 
notice letters sent by the RO in October 2002 and October 
2003 were not sufficient in view of Kent because such letters 
did not inform the veteran of what the deficiency of the 
original claims had been.  This constitutes a procedural 
defect that must be rectified on remand pursuant to 38 C.F.R. 
§ 19.9(a) (2006).

Accordingly, this case is REMANDED for the following:

1.  A VCAA notice letter should be issued 
to the veteran in accordance with Kent v. 
Nicholson.  The veteran should be 
informed of the specific basis for the 
prior denials and the specific type of 
new evidence required for submission to 
reopen the previously denied claims 
(e.g., the evidence previously found to 
be insufficient). 

This letter should also, more generally, 
specify the type of information and 
evidence that is necessary to 
substantiate the underlying claims for 
service connection, as well as the 
relative duties of the veteran and VA in 
obtaining such evidence, and he should be 
requested to provide any and all relevant 
evidence currently in his possession.  

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the above 
development, as well as any further 
development deemed necessary following 
the issuance of the noted VCAA letter, 
the issues of whether new and material 
evidence has been submitted to warrant 
reopening the claims of entitlement to 
service connection for pulmonary 
tuberculosis, back pain, and a left ear 
defect should be readjudicated.  If the 
determination of one or more claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


